
	

114 HRES 294 IH: Expressing support for the continuation of the Perkins Loan Program.
U.S. House of Representatives
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 294
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2015
			Mr. Messer (for himself and Mr. Pocan) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing support for the continuation of the Perkins Loan Program.
	
	
 Whereas the Perkins Loan Program is the Nation’s longest running Federal student loan program, created in 1958 as the National Defense Student Loan Program and later called the National Direct Loan Program;
 Whereas Perkins Loans are efficient, need-based, low-interest loans that serve 500,000 low-income college students with high need at some 1,500 colleges and universities each year;
 Whereas Perkins Loans have favorable terms for students; for example, interest is not charged while students are in school, the interest rate is low and fixed, and borrowers may have all or part of their Perkins Loans cancelled if they undertake certain public service jobs for one to five years;
 Whereas participating schools share the risk of the Perkins Loan Program because they provide a one-third match to Federal capital contributions, and loans are made using funds repaid by previous borrowers;
 Whereas Perkins Loans features the human touch of campus-based servicing, which allows on-campus administrators to provide Perkins borrowers with one-on-one service;
 Whereas Perkins loans have made higher education possible for millions of Americans; and Whereas without Perkins Loans, thousands of Americans will lose the chance at higher education and a better life: Now, therefore, be it
	
 That the House of Representatives strongly supports the continuation of the Perkins Loan Program in order to provide educational opportunities to future generations of students who need low-cost financing to make their dreams of higher education possible.
		
